The judgment was recently affirmed. The defects have been remedied, and the case will be tried on the completed record.
The indictment charges burglary of a house in the possession of B.C. Alexander. Alexander is a brother of Mrs. Guthrie, who owned the house. It was a garage situated on her homestead. The property alleged to have been taken from the garage were automobile tires, they being removed from the auto which was in the garage. This occurred in February; at least the tires disappeared from the car in February. Mr. Guthrie, former husband of the owner of the house and auto, had died the preceding year. Alexander became temporary administrator, but had been discharged as such in January, prior to the alleged burglary. Mrs. Guthrie was left by the will of her husband sole executrix as well as sole heir and owner of all the property owned by Guthrie in his lifetime. She assumed control of it by virtue of the authority of the will upon the discharge of her brother, Alexander, as temporary administrator, and this occurred prior to the alleged burglary. Alexander's possession of any of the property was as agent of his sister, Mrs. Guthrie. He says: "The automobile was not my personal property, but I had control of it for the purpose of selling it. It belonged to Mrs. W.A. Guthrie. That homestead didn't belong to me. It belonged to Mrs. W.A. Guthrie. She was living on the property at the time. She has been living on that property and the property back of where she now lives ever since she married. The property has been used as a homestead and for living purposes, and has been offered for sale at different times and in different ways. I didn't own the property; I simply had control of it. I don't now recall the date of the death of W.A. Guthrie, but it was in November, 1914." He had authority, from the testimony, as the agent to sell this auto, and even the *Page 60 
homestead. This was from his sister, Mrs. Guthrie. If he was in possession of the property at all, it was by virtue of the above stated facts. He had taken a gentleman by the name of Buck to see the car with a view of selling it to him. On the second trip, which was about two weeks after the first, a trade was consummated and Buck became the purchaser of the auto. Between the first and second visits of Alexander and Buck to the garage, it is claimed, the tires disappeared from the auto. In this connection we might further say as to Alexander's authority, he made this statement: "This property did not belong to me, but was in my possession for sale, and that is all." This garage was usually kept closed. It seems, however, that while he was trying to sell the car to Buck he was at the garage and found the door open and fastened the door.
The question is raised as to Alexander's ownership as alleged in the indictment. His possession of the property, if it be held he had possession, was for the purpose of sale and looking after it until he disposed of it. It is clear and beyond dispute that the garage was on Mrs. Guthrie's homestead, on the same lot on which her residence was situate, and on which she lived with her family, which it seems consisted of her mother and servants, if she had servants. We are of opinion that the testimony does not show such exclusive control, possession and management of the garage as would constitute Alexander the special owner. The mere fact that he had control of the car to the extent of selling it, and it was not in his possession but in the possession of his sister and on her homestead, would not constitute him, under our law, we think, the special owner.
There is another question presented, that is, that the evidence is not sufficient. The tires were missed in February, and found in possession of the defendant something like three and one-half or four months afterward. There is some question as to the identity of the tires, but conceding they were sufficiently identified, when appellant was found in possession of them he gave an account of his purchase. There is no other evidence in the case to connect appellant with the burglary. If the house was open when the tires were taken it could not constitute burglary, because there would be a want of breaking. If he came in possession of them from another his possession would not amount to evidence to connect him back with the burglary. Possession of property recently after the theft would be evidence against the possessor to be introduced as a fact or circumstance on his trial, but that of itself after an intervening time of four months or thereabouts would hardly be sufficient under the authorities. These authorities are found collated by Mr. Branch's Ann. P.C., on pages 1332 and 1333. In order to connect appellant with the burglary by reason of the possession of stolen property, it would be necessary to show that he was in possession of this property recently after the burglary, and, under the rules of circumstantial evidence, that he broke and entered the house. This seems to be the settled rule under all the cases. In section 2463, Branch's *Page 61 
Ann. P.C., page 1332, the cases are collated to the effect that to raise the presumption of guilt from the circumstance alone of possession of property recently stolen, the defendant must be shown to have been in possession thereof recently after the theft. Then follows a collation of the cases where it was held that the possession was too remote. One of them, Menchaca v. State, 58 Tex.Crim. Rep., held that the possession of the stolen property three and a half months was too remote, and in Yates v. State, 37 Tex. 347, five months was held to be too remote, and in Bragg v. State, 17 Texas Crim. App., 219, five and a half months was too remote.
There is another question also raised, that the court should have instructed the jury more fully with reference to the account given by appellant of his possession of the property. The court instructed the jury substantially that if appellant bought the property as claimed, or there was a reasonable doubt of this purchase, he should be acquitted. But the other question, towit: that the State having put in the purchase theory, the jury should have been informed that it devolved upon the State to prove the falsity of this statement. Upon another trial we think the court should so instruct the jury.
There is a bill of exceptions reserved to the admission of testimony with reference to the disappearance of another auto tire at a different time and a different place. Objection was urged to this admission. We are of opinion that this should not have gone to the jury. It tended in no way to throw light upon this transaction. It seems from the bill that another party had missed a tire and in tracing it up found it in appellant's possession. Appellant, ascertaining the fact, returned the tire. It was not contemporaneous with the transaction alleged in this case and shed no light upon it so far as we are able to understand from the facts or bill of exceptions.
For the reasons indicated the judgment will be reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                         June 26, 1918.